  Case 13-28368         Doc 61     Filed 01/07/19 Entered 01/07/19 08:44:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28368
         Juan Velazquez
         Gloria Theresa Velazquez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/16/2013.

         2) The plan was confirmed on 11/04/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/25/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $38,176.00.

         10) Amount of unsecured claims discharged without payment: $141,800.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-28368      Doc 61        Filed 01/07/19 Entered 01/07/19 08:44:58                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $64,710.00
       Less amount refunded to debtor                         $3,754.00

NET RECEIPTS:                                                                                   $60,956.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,650.66
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,150.66

Attorney fees paid and disclosed by debtor:                $1,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                Unsecured          27.00      8,794.08         8,794.08      3,886.87        0.00
ASSET ACCEPTANCE LLC            Unsecured      8,794.00       9,390.10         9,390.10      4,150.30        0.00
BAYVIEW LOAN SERVICING          Secured      260,000.00    299,442.58       304,685.83            0.00       0.00
BAYVIEW LOAN SERVICING          Secured              NA       5,243.25         5,243.25      5,243.25        0.00
BAYVIEW LOAN SERVICING          Unsecured     42,918.00            NA               NA            0.00       0.00
CAPITAL ONE                     Unsecured      3,091.00            NA               NA            0.00       0.00
CAPITAL ONE                     Secured        3,091.00            NA               NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      3,091.00       2,774.93         2,774.93      1,226.48        0.00
CAPITAL ONE NA                  Unsecured         507.00           NA               NA            0.00       0.00
CAPITAL ONE NA                  Unsecured         692.00        139.27           139.27          61.56       0.00
Chase Bank                      Unsecured      6,000.00            NA               NA            0.00       0.00
CITI                            Unsecured     14,824.00            NA               NA            0.00       0.00
CITI                            Unsecured     14,824.00            NA               NA            0.00       0.00
Citi Cards                      Secured       14,824.00            NA               NA            0.00       0.00
COOK COUNTY TREASURER           Secured              NA            NA               NA            0.00       0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured         692.00        914.55           914.55        404.22        0.00
FAMSA INC                       Unsecured         619.00           NA               NA            0.00       0.00
FAMSA INC                       Secured           619.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,426.00       1,426.19         1,426.19        630.36        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         862.00        655.08           655.08        289.54        0.00
LVNV FUNDING                    Unsecured      3,735.00       3,529.48         3,529.48      1,559.98        0.00
MIDLAND FUNDING LLC             Unsecured         196.00        196.29           196.29          86.76       0.00
PRA RECEIVABLES MGMT            Unsecured      2,822.00       3,053.66         3,053.66      1,349.68        0.00
PREMIER BANK CARD               Unsecured         428.00        427.57           427.57        188.98        0.00
QUANTUM3 GROUP LLC              Unsecured         407.00        472.40           472.40        208.79        0.00
QUANTUM3 GROUP LLC              Unsecured      9,756.00     10,218.57        10,218.57       4,516.48        0.00
SHELLPOINT MORTGAGE SVC         Secured       60,597.00            NA               NA            0.00       0.00
SHELLPOINT MORTGAGE SVC         Unsecured     60,597.00     61,049.72        61,049.72      26,983.19        0.00
SHOW MASTERCARD                 Unsecured            NA         480.63           480.63        212.43        0.00
SPRINT                          Unsecured      1,189.00            NA               NA            0.00       0.00
VON MAUR                        Unsecured            NA         110.00           110.00          48.62       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-28368     Doc 61     Filed 01/07/19 Entered 01/07/19 08:44:58                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim         Claim        Principal       Int.
Name                            Class   Scheduled     Asserted      Allowed         Paid          Paid
VW CREDIT                   Secured        4,719.00      4,550.84      4,550.84      4,550.84      207.01


Summary of Disbursements to Creditors:
                                                        Claim           Principal               Interest
                                                      Allowed               Paid                   Paid
Secured Payments:
      Mortgage Ongoing                           $304,685.83               $0.00                  $0.00
      Mortgage Arrearage                           $5,243.25           $5,243.25                  $0.00
      Debt Secured by Vehicle                      $4,550.84           $4,550.84                $207.01
      All Other Secured                                $0.00               $0.00                  $0.00
TOTAL SECURED:                                   $314,479.92           $9,794.09                $207.01

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                $0.00                $0.00
       Domestic Support Ongoing                         $0.00                $0.00                $0.00
       All Other Priority                               $0.00                $0.00                $0.00
TOTAL PRIORITY:                                         $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                      $103,632.52         $45,804.24                   $0.00


Disbursements:

       Expenses of Administration                       $5,150.66
       Disbursements to Creditors                      $55,805.34

TOTAL DISBURSEMENTS :                                                                  $60,956.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-28368         Doc 61      Filed 01/07/19 Entered 01/07/19 08:44:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
